 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   BENJAMIN ALVARADO,            ) NO. SA CV 18-1936-FMO(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )    ORDER ACCEPTING FINDINGS,
                                   )
14   YANKOVITCH, Deputy, O.C.S.D., )    CONCLUSIONS AND RECOMMENDATIONS
                                   )
15             Defendant.          )    OF UNITED STATES MAGISTRATE JUDGE
     ______________________________)
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Complaint, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.     Further, the Court

21   notes that no objections to the Report and Recommendation were filed

22   by plaintiff.   The Court therefore accepts and adopts the Magistrate

23   Judge’s Report and Recommendation.

24

25         IT IS ORDERED that Judgment shall be entered dismissing the

26   action without prejudice.

27   ///

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order and the Judgment of this date on Plaintiff.

 3

 4             DATED: May 3, 2019.

 5

 6

 7                                      ______________/s/_________________
                                              FERNANDO M. OLGUIN
 8                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
